Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 1 of 18




                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

        Case No. 1:19-cv-01040-DDD-NRN

        DEBORAH LINGENFELTER,

             Plaintiff,

        v.

        KAISER FOUNDATION HEALTH PLAN OF COLORADO,

             Defendant.


             ORDER GRANTING MOTION FOR SUMMARY JUDGMENT


             This case is before the court on Defendant Kaiser Foundation Health
        Plan of Colorado’s motion for summary judgment on Plaintiff Deborah
        Lingenfelter’s claims for (1) retaliation under the Family and Medical
        Leave Act (FMLA) and (2) association discrimination under the
        Americans with Disabilities Act (ADA). Doc. 48. For the following
        reasons, the court GRANTS the motion.

                                     BACKGROUND

             Ms. Lingenfelter was employed by Kaiser as an MRI technologist
        from 2009 until December 11, 2017. Doc. 48 at ¶¶ 1, 46; Doc. 49 at p. 1. 1
        During her employment at Kaiser, she had applied for and received
        intermittent FMLA leave to care for her sons who are autistic. Id. at ¶ 9.

             This suit centers on why Kaiser terminated her employment. Ms.
        Lingenfelter contends that Kaiser fired her because she exercised her


        1    Unless expressly stated, the facts in this section are undisputed.
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 2 of 18




        rights under the FMLA and the ADA to care for her sons. Kaiser says it
        was Ms. Lingenfelter’s fault because she refused to accept responsibility
        for gossip she spread about a co-worker. The key players in the dispute
        are Ms. Lingenfelter and Cindy Cameron, who was Ms. Lingenfelter’s
        boss starting in 2016 until she was fired. Id. at ¶ 5.

           Soon after Ms. Cameron began that role, the two met one-on-one. Id.
        at ¶ 6. Ms. Lingenfelter told Ms. Cameron about her sons who, according
        to Ms. Lingenfelter are “high-functioning autistic.” Id. at ¶ 7. Ms.
        Lingenfelter also told Ms. Cameron that she would like to return to a
        part-time shift schedule. Id. Ms. Cameron responded that “we’ll have to
        see about staffing” and promised to look into it. Doc. 48-1 at 79:10–11.
        In two later conversations, Ms. Lingenfelter repeated her request for
        reduced hours. Id. at ¶ 9. Ms. Cameron rejected the request but offered
        for Ms. Lingenfelter to switch shifts and start her shifts later in the day.
        Doc. 48-1 at 85:15–23.

           From March to December 2017, Ms. Cameron initiated seven
        disciplinary actions against Ms. Lingenfelter. See Doc. 48 at ¶¶ 32. Ms.
        Lingenfelter was, during her employment at Kaiser, a member of the
        Service Employees International Union Local 105, and so the
        disciplinary actions proceeded under the employee-discipline procedure
        agreed to in the union’s collective-bargaining agreement. See Doc. 48 at
        ¶ 4. That procedure escalates through five levels, starting at Level 1
        with an “oral reminder,” and culminating in Level 5 termination. See
        Doc. 48-4.

           The first disciplinary action occurred in March 2017 and arose from
        a patient incident, the nature of which is unclear from the parties’
        briefing. Doc. 48-1 at 111:4–22. Ms. Lingenfelter, her union steward, and
        Ms. Cameron participated in a “Joint Objective Discovery” meeting,


                                             2
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 3 of 18




        which is a Level 1 conversation about a performance or behavioral issue.
        Doc. 48 at p. 4, ¶¶ 11–12. Under the grievance procedure, no formal
        notation is put in an employee’s file for a Level 1 meeting, Doc. 48-4 at
        2, and Ms. Lingenfelter received no formal discipline for the March 2017
        issue. Doc. 48 at p. 4, ¶ 13.

           The    second    and   third   disciplinary   actions   concerned   Ms.
        Lingenfelter’s tardiness. On April 14, 2017, Ms. Lingenfelter, her union
        steward, and Ms. Cameron held a Joint Objective Discovery meeting to
        discuss six instances of tardiness, one of which was excused. See Doc.
        48-3. That meeting culminated in an agreement to correct the behavior,
        but no formal discipline. Doc. 48 at p. 5, ¶ 15. On June 14, 2017, the
        parties had another Joint Objective Discovery meeting because Ms.
        Lingenfelter had accumulated ten late- or sick-days in the preceding
        year. Doc. 48-6 at 1. Five of those days, however, were accrued for
        purposes of Ms. Lingenfelter’s FMLA leave. Id. at 3. Again, no
        disciplinary action beyond the meeting was taken.

           Ms. Cameron initiated a fourth disciplinary action in August 2017
        because Ms. Lingenfelter had failed to timely respond to emails. Doc. 48
        at p. 5, ¶ 20. Ms. Cameron and Ms. Lingenfelter had a Joint Objective
        Discovery Meeting about meeting, and no formal disciplinary action was
        taken. Id.

           The fifth disciplinary action arose from a report by one of Ms.
        Lingenfelter’s co-workers that Ms. Lingenfelter had failed to perform a
        required safety check for an MRI patient with ear implants. Id. at p. 6,
        ¶ 21. Ear implants can pose a danger during MRI scans, and Ms.
        Lingenfelter permitted the patient to be scanned without checking for
        the patient’s implants. Id. After a Level 1 meeting, Ms. Lingenfelter
        agreed to “communicate perceived safety issues with [her] manager.”


                                             3
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 4 of 18




        Doc. 48-8. Ms. Cameron took no further disciplinary action because she
        believed Ms. Lingenfelter had had a “courageous conversation.” Id.

           Intervening between the fifth and sixth formal disciplinary actions
        was an incident involving Ms. Lingenfelter’s request for FMLA leave in
        October 2017. At the end of her shift on October 3, Ms. Lingenfelter
        found out that one of her sons was in a fight at school. Doc. 48 at p. 6,
        ¶ 23. Ms. Lingenfelter told Ms. Cameron that she was going to leave
        work early to pick up her son. Id. At the school, Ms. Lingenfelter learned
        that the fight was caused by her son’s disability. Id. at p. 6, ¶ 25. Ms.
        Lingenfelter took her son to the hospital, and texted Ms. Cameron to ask
        for the following day off of work and that her absence be counted as
        FMLA:

              Cindy, I won’t be in tomorrow. I’m in the hospital with my
              son. FMLA
              I will let you know more tomorrow.
              Please let me know you received this.

         Doc. 48 at pp. 6–7, ¶ 25; Doc. 48-10 at 4. Ms. Cameron responded:

              Deb, my understanding when you left today [was] that [Ms.
              Lingenfelter’s son] injured himself by getting into a fight
              and getting his head injured[,] which is not covered by his
              FMLA as I understand it. If you need this as FMLA I will
              need a doctors note. Thx.

        Doc. 48-10 at 4. The next morning, Ms. Lingenfelter wrote back
        thanking Ms. Cameron “for her concern,” explaining that her absence
        was covered by FMLA, and attaching a picture of doctor’s note. Id. Ms.
        Lingenfelter’s union representative grieved Ms. Cameron to human
        resources for this exchange, because Ms. Cameron required Ms.
        Lingenfelter to produce a doctor’s note. Doc. 49 at p. 6, ¶ 69.




                                            4
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 5 of 18




           The sixth disciplinary action arose from a November 30 email from
        one of Ms. Lingenfelter’s co-workers, Westley Espinosa, to Ms. Cameron.
        Mr. Espinosa made two key assertions in the email. First, he wrote that
        “last month Debbie concocted a story that portrayed me as a terrible
        person, attempting to convince several staff members that I had
        nefarious intent with the meeting I facilitated in your absence.” Doc. 48-
        11 at 2. “She has continuously harassed and bullied not only me, but
        several individuals in relation the aforementioned instance.” Id. Second,
        Mr. Espinosa wrote that “today, Debbie attempted to defame my
        character again, suggesting to [another co-worker] that there is some
        impropriety between [a male physician at the clinic] and I.” Id.
        “Comments like this,” Mr. Espinosa continued, “are becoming
        commonplace and are undermining my reputation and professional
        relationships within the department.” Id. Two receptionists confirmed
        to Ms. Cameron that Ms. Lingenfelter had said Mr. Espinosa was in a
        romantic relationship with a male physician at the clinic. Doc. 48-12;
        Doc. 48-13.

           Ms. Lingenfelter acknowledges she told the receptionists that Mr.
        Espinosa had an “inappropriate relationship” with the physician, but
        she says she did not mean her comment to “refer[] to homosexuality.”
        Doc. 49-1 at p.2, ¶¶ 10–11. Ms. Lingenfelter also says that she and Mr.
        Espinosa have a long, discordant history. According to the declaration
        Ms. Lingenfelter submitted along with her response in opposition to
        Kaiser’s motion for summary judgment, during a staff meeting in
        August 2017, Mr. Espinosa stated, “Everybody is saying that the reason
        for the problems is you, Debbie. You are always out on FMLA. We are
        short-staffed.” Doc. 49-1 at p.2, ¶ 7. There is conflicting evidence about
        whether Ms. Cameron was at this meeting and when the meeting
        occurred. On the one hand, Ms. Lingenfelter testified at her deposition


                                            5
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 6 of 18




        that she was “leaning towards” Ms. Cameron not having been at the
        meeting. Doc. 54-1 at 158:24. She also testified that the meeting
        occurred in the summer of 2016. Id. at 160:9–12. On the other hand, Ms.
        Lingenfelter’s declaration says that the meeting occurred in August
        2017. Doc. 49-1 at ¶ 7.2

            The seventh and final disciplinary action arose from allegations by
        Mr. Espinosa and another co-worker that Ms. Lingenfelter was not
        observing a patient while that patient was receiving an MRI. Doc. 48-
        15. According to notes taken by Ms. Cameron about these allegations,
        “Deb [was] at the runners station looking at her personal phone and not
        looking at her machine where her patient was.” Id. at 2.

            Ms. Cameron convened a meeting with Ms. Lingenfelter and her
        union steward on December 6 to address the two allegations made by
        Mr. Espinosa. As for the claimed inappropriate relationship, Ms.
        Lingenfelter said at the meeting that her statement was taken out of
        context and that she had been referring to negative comments Mr.
        Espinosa made to the physician about their co-workers. Doc. 48 at p. 8,
        ¶ 34. As for the MRI-observation issue, Ms. Lingenfelter acknowledged
        that she was at the runner’s station but said she was not “on [her]
        phone.” Doc. 48-15 at 3. As a result of the statements about Mr.
        Espinosa, Ms. Cameron put Ms. Lingenfelter on a Level 4 corrective-




        2   One of Ms. Lingenfelter’s colleagues also testified that Ms. Cameron
        was at a meeting where Mr. Espinosa made a comment about “ripping
        off the band aid.” But that testimony contradicts Ms. Lingenfelter’s
        declaration in key aspects—namely that the meeting occurred in 2016
        and that Mr. Espinosa’s comment was directed at Ms. Lingenfelter’s
        tardiness not her FMLA leave. See Doc. 49-5 at 40:23–24. That is, the
        facts viewed in the light most favorable to Ms. Lingenfelter derive solely
        from the declaration she submitted along with her response brief.

                                            6
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 7 of 18




        action plan.3 Doc. 48-16. Ms. Cameron required Ms. Lingenfelter to
        “write a letter that will address the statement [,] her accountability in
        the statement,” and the steps she was planning to take to mend the
        relationship with her co-workers. Id. at 3. Under the collective-
        bargaining agreement’s grievance procedure, failure to comply with a
        Level 4 corrective-action plan leads to termination at Level 5. Doc. 48-4
        at 7.

            Ms. Cameron, Ms. Lingenfelter, and Ms. Lingenfelter’s union
        steward reconvened a week later, on the 11th, to obtain Ms.
        Lingenfelter’s Level 4 letter. Doc. 48 at p. 10, ¶ 39. The steward, Tori
        Mayberry, started off by objecting to the disciplinary process,
        specifically that Ms. Cameron had skipped Levels 1–3, proceeding
        immediately to Level 4. Id. at p. 10, ¶ 40. Ms. Lingenfelter then
        presented Ms. Cameron with a handwritten letter containing one
        sentence—“I, Deborah Lingenfelter will act professionally.”—and her
        signature. Doc. 48-20. Ms. Lingenfelter testified that, later in the
        meeting, she supplemented added to the letter: “I will not discuss work
        place issues at the front desk with co-workers.” Doc. 48 at p. 11, ¶ 44.
        Ms. Cameron refused to accept the letter. Doc. 48 at p. 10, ¶ 42.

            The parties agree about the events at the meeting up to this point.
        They disagree, however, over whether Ms. Lingenfelter presented a
        different letter she had prepared the day after the December 6 Joint
        Objective Discovery meeting. This letter, according to Ms. Lingenfelter’s


        3  The parties describe this letter as falling at Level 4 of the grievance
        procedure, but the procedure itself refers to a corrective-action plan
        occurring at Level 3. Doc. 48-4 at 4–5. Level 4 appears to be a “Day of
        Decision” meeting where the employee and a manager discuss continued
        bad behavior, the employee is placed on paid leave for one day, and then
        the parties agree to a “Last Chance Agreement” that the employee must
        sign or face termination. Doc. 48-4 at 60.
                                            7
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 8 of 18




        declaration submitted with her response brief, “committed to correcting
        the situation with Mr. Espinoza [sic].” Doc. 49-1 at ¶ 15. Ms.
        Lingenfelter’s declaration says, further, that she gave the alternative
        letter to Ms. Cameron and that Ms. Cameron wouldn’t accept it. Id. Ms.
        Lingenfelter supports these assertions with a second declaration from
        Ms. Mayberry that Ms. Cameron “would not even look at Ms.
        Lingenfelter’s December 7 commitment letter.” Doc. 49-2 at ¶ 8. This
        version of the facts contradicts Ms. Lingenfelter’s deposition testimony:

               Q. Okay. Did you ever present a different or separate letter
               . . . during that meeting on December 11th?

               A. Nope. No.

        Doc. 48-1 at 207:22–25; see also id. at 210:17–20 (same); id. at 214:6–18
        (same).

           The parties agree that, regardless of whether both letters were
        presented, Ms. Cameron left the meeting, discussed the issue with a
        human-resources representative, and returned to the meeting with a
        termination letter for Ms. Lingenfelter. Id. at p. 11, ¶¶ 45–48. The letter
        stated that Ms. Lingenfelter was being terminated for “unsatisfactory
        job performance.” Id. at p. 11, ¶ 48. According to Ms. Cameron’s notes
        prepared after the meeting, when she returned to terminate Ms.
        Lingenfelter, Ms. Mayberry “waived a paper . . . saying they had a
        letter.” Doc. 49-13 at 3. Ms. Cameron responded that, because Ms.
        Lingenfelter hadn’t presented the commitment letter at the outset of the
        meeting as was required by the grievance process, Ms. Cameron would
        not accept it. Id.

           This suit for FMLA retaliation and ADA discrimination followed.

                                     DISCUSSION


                                            8
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 9 of 18




             I.   Summary Judgment

           Federal Rule of Civil Procedure 56 requires the court to grant a
        motion for summary judgment “if but only if the evidence reveals no
        genuine issue of material fact and the movant is entitled to judgment as
        a matter of law.” MarkWest Hydrocarbon, Inc. v. Liberty Mut. Ins. Co.,
        558 F.3d 1184, 1190 (10th Cir. 2009). The court views “the facts and all
        reasonable inferences those facts support in the light most favorable” to
        Plaintiffs. Id. at 1189–90. “An issue of material fact is genuine only if
        the nonmovant presents facts such that a reasonable factfinder could
        find in favor of the nonmovant.” S.E.C. v. Thompson, 732 F.3d 1151,
        1157 (10th Cir. 2013) (alteration adopted). “If a party fails to properly
        support an assertion of fact or fails to properly address another party’s
        assertion of fact …, the court may … consider the fact undisputed for
        purposes of the motion.” Fed. R. Civ. Proc. 56(e)(2).

            II.   The FMLA and the ADA

           The Family and Medical Leave Act creates a private right of action
        for employees who are retaliated against for exercising a right or rights
        guaranteed them by the FMLA. 29 U.S.C. § 2615(a)(2). “Retaliation
        claims under the FMLA are subject to the burden-shifting analysis
        of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).”
        Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1170 (10th
        Cir. 2006). “The plaintiff bears the initial burden of establishing a prima
        facie case of retaliation.” Id. “If the plaintiff does so, then the defendant
        must offer a legitimate, non-retaliatory reason for the employment
        action.” Id. The plaintiff bears the ultimate burden of demonstrating
        that the defendant’s reason is pretextual. Id. To state a prima facie claim
        of retaliation, Ms. Lingenfelter must show that (1) she engaged in
        activity protected under the FMLA, (2) that Kaiser took a materially
        adverse employment action against her, and (3) “there exists a causal

                                             9
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 10 of 18




         connection between the protected activity and the adverse action.” Id. at
         1171. If Kaiser offers a legitimate non-retaliatory reason for
         termination, to defeat summary judgment Ms. Lingenfelter must show
         that there is a genuine dispute of material fact that those reasons are
         pretextual. Id.

            The burden-shifting framework from McDonnell Douglas also
         applies to Ms. Lingenfelter’s claim of discrimination in violation of the
         Americans with Disabilities Act, 42 U.S.C. § 12112(b)(4). Den Hartog v.
         Wasatch Acad., 129 F.3d 1076, 1085 (10th Cir. 1997). Under that
         framework, Ms. Lingenfelter bears the initial burden to prove a prima
         facie case of disability discrimination. Id. She must demonstrate that
         she was qualified for her job; that Kaiser took an adverse employment
         action against her; that Kaiser knew Ms. Lingenfelter had a relative
         with a disability; and that there was a causal connection between the
         adverse action and Kaiser’s knowledge of Ms. Lingenfelter’s relative’s
         disability. Id. If she makes her prima facie case, the burden shifts to
         Kaiser to offer a non-discriminatory reason. Id. If Kaiser does so, to
         survive summary judgment, Ms. Lingenfelter must show there is a
         genuine dispute of material fact that Kaiser’s reason is pretextual. Id.

            III.   Kaiser’s Motion

            Kaiser moves for summary judgment on two bases. First, Kaiser
         argues that Ms. Lingenfelter has failed to adduce prima facie evidence
         of causation. Second, Kaiser argues that Ms. Lingenfelter has no
         evidence of pretext.

            The court disagrees that Ms. Lingenfelter hasn’t provided evidence
         of causation. The key issue for causation at the “prima facie stage is
         ‘whether the plaintiff has demonstrated that the employer’s action
         occurred under circumstances which give rise to an inference of

                                            10
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 11 of 18




         unlawful discrimination.’” Metzler, 464 F.3d at 1171 (quoting Garrett v.
         Hewlett-Packard Co., 305 F.3d 1210, 1221 (10th Cir. 2002)). “A causal
         connection is established where the plaintiff presents evidence of
         circumstances that justify an inference of retaliatory motive, such as
         protected conduct closely followed by adverse action.” Garrett, 305 F.3d
         at 1221 (quoting Bullington v. United Air Lines, Inc., 186 F.3d 1301,
         1320 (10th Cir. 1999). This standard is “low.” Id.

            The temporal connection between the protected activity and the
         adverse employment action here is sufficient to give rise to support
         causation under Tenth Circuit precedent. Ms. Lingenfelter requested
         FMLA leave on October 3, 2017 for her son’s fight at school. Ms.
         Cameron pushed back on the request, but ultimately granted it. Ms.
         Lingenfelter was terminated two months and one week later. This
         temporal proximity is perhaps pushing the edges of what could support
         an inference of retaliatory motive, but it is enough to survive summary
         judgment. See Ramirez v. Oklahoma Dep’t of Mental Health, 41 F.3d
         584, 596 (10th Cir. 1994) (noting that a two-month lapse is sufficient to
         show causation for a claim of retaliation); see also Anderson v. Coors
         Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999) (expressing
         hesitation, but assuming without deciding that “two months and one
         week is sufficient to support a prima facie case of retaliation”).

            There is, moreover, other evidence that could give rise to an inference
         of causation. The fact that, for example, Ms. Cameron had initiated
         disciplinary actions against Ms. Lingenfelter throughout 2017 for events
         relating to FMLA leave suggests at least some connection between Ms.
         Lingenfelter’s termination and protected conduct. Causation is also
         suggested the evidence that for a number of the disciplinary actions
         along with the October 3, 2017 FMLA kerfuffle, Ms. Lingenfelter’s union
         lodged grievances against Ms. Cameron for improper use of the

                                             11
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 12 of 18




         disciplinary process. This evidence is sufficient to permit a reasonable
         juror to draw a connection between Ms. Lingenfelter’s FMLA leave and
         her termination.

            Kaiser, though, has offered a legitimate reason for her termination:
         that she was fired for failing to write a letter taking responsibility for
         the comments she made about Mr. Espinosa. So the burden shifts back
         to Ms. Lingenfelter to produce proper evidence that would show that
         Kaiser’s explanation is pretextual. Ms. Lingenfelter relies on four
         categories of evidence to establish pretext: (1) the timing of her firing;
         (2) the comments of her co-workers about her tardiness; (3) the fact that
         Ms. Cameron refused to review her commitment letter; and (4) the
         immediate escalation to a Level 4 disciplinary action in December 2017.
         None of these, alone or together, establishes pretext.

            Unlike the minimal requirement for a prima-facie showing, the
         Tenth Circuit “has refused to allow even ‘very close temporal proximity
         to operate as a proxy for the evidentiary requirement’ that the plaintiff
         demonstrate pretext.” Id. (quoting Annett v. Univ. of Kan., 371 F.3d
         1233, 1241 (10th Cir. 2004)). To raise a fact question on pretext, then,
         Ms. Lingenfelter must offer evidence of proximity plus other evidence of
         retaliatory motive. Id.

            Nor can the comments of her colleagues be used to establish pretext.
         Ms. Lingenfelter’s declaration repeats the alleged 2017 comment of Mr.
         Espinosa that “Everybody is saying that the reason for the problems is
         you, Debbie. You are always out on FMLA.” Doc. 49-1 at ¶ 7. Her
         declaration also cites to comments made by co-workers that her FMLA
         leave was causing the quality of her work to suffer. See, e.g., id. at ¶ 8.

            This declaration is inadequate to avoid summary judgment. It
         consists of Ms. Lingenfelter’s recounting of statements other people

                                             12
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 13 of 18




         made that would support her theory of the case that she was punished
         because of her protected leave-taking. A declaration by one person about
         another’s alleged statement of the fact in dispute, though, is a textbook
         definition of hearsay. And hearsay evidence cannot be used to defeat
         summary judgment. Jaramillo v. Colorado Judicial Dep’t, 427 F.3d
         1303, 1314 (10th Cir. 2005) (“Hearsay testimony that would not be
         admissible at trial is not sufficient to defeat a motion for summary
         judgment.”), as modified on denial of reh’g (Dec. 20, 2005).

            Ms. Lingenfelter argues that this isn’t hearsay because she doesn’t
         offer these comments for their truth but rather to “show the complaints
         directed at [her] FMLA leave.” Doc. 49 at 5n.3. And certainly she doesn’t
         offer them to prove that she was, in fact, a “problem” employee. But they
         are still offered for their truth: to show that “everyone,” apparently
         including Ms. Cameron, the decisionmaker, believed Ms. Lingenfelter’s
         FMLA leave was problematic. See Metzler, 464 F.3d at 1179 (evidence
         must establish that the decisionmakers in the employment action “did
         not honestly believe” the reasons given). This is essentially double
         hearsay. Rumors and comments made by out-of-court colleagues are
         inadmissible hearsay that cannot be used to overcome summary
         judgment. See Lewis v. Powers, No. 1:15-CV-02692-MEH, 2018 WL
         6272259, at *2 n.5 (D. Colo. Nov. 30, 2018) (“But a rumor from an
         unnamed person constitutes hearsay under Federal Rule of Evidence
         801(c) and 802; as such, it is not admissible evidence and may not serve
         to create a genuine issue of material fact for summary judgment
         purposes.”).

            To the extent Ms. Lingenfelter is arguing that the statements are
         offered instead to show only that her co-workers complained about her
         FMLA leave, they are still inadequate. First, other than the allegation
         that “everyone” felt this way, which as noted is hearsay, there is almost

                                            13
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 14 of 18




         no evidence most of these complaints made it to decisionmakers. And
         even if Mr. Espinosa’s statement was made in front of Ms. Cameron in
         August 2017, as the facts viewed in the light most favorable to Ms.
         Lingenfelter might establish4, it does not support a reasonable inference
         that the subsequent disciplinary process was mere pretext undertaken
         in response to his complaint. Young v. Dillon Companies, Inc., 468 F.3d
         1243, 1253 (10th Cir. 2006) (Gorsuch, J.) (“In order to state a claim
         under Title VII, we have repeatedly explained that ‘the plaintiff must
         demonstrate a nexus between the allegedly discriminatory statements
         and the defendant’s decision to terminate her.’” (quoting Rea v. Martin
         Marietta Corp., 29 F.3d 1457 (10th Cir.1994)). Nor is it clear that, even
         if the complaint triggered Ms. Cameron’s disciplinary actions, that
         would be a violation. It could only be if Ms. Cameron acted not just in
         order to resolve apparent conflicts among employees, which is of course
         a bona fide reason to take employment actions, but because she, Ms.
         Cameron, also believed the protected leave was the source of the
         problem. There is no evidence to support that inference (other than,
         perhaps the rumor and hearsay discussed above). See Pastran v. K-Mart

         4   The only evidence that Ms. Lingenfelter cites in support of her
         assertion that Mr. Espinosa made comments about her FMLA leave at
         a meeting in August 2017 that Ms. Cameron attended is her own
         declaration filed with her response in opposition to Defendants’ motion
         for summary judgment. But as noted above, Ms. Lingenfelter’s
         declaration contradicts her sworn deposition testimony, there is no
         evidence she didn’t have information about the meeting when she was
         deposed, and her declaration doesn’t attempt to clear up any confusion
         in her deposition testimony. Thus, her declaration seems to be an
         improper attempt to create a “sham” fact issue on summary judgment.
         See Burns v. Bd. of Cty. Comm’rs of Jackson Cty., 330 F.3d 1275, 1282
         (10th Cir. 2003) (summarizing factors for determining whether an
         affidavit is an attempt to create a sham fact issue that can’t be used to
         overcome a motion for summary judgment). But even assuming Ms.
         Lingenfelter’s declaration is properly before the court, its factual content
         isn’t sufficient to overcome Kaiser’s non-retaliatory explanation for
         termination as explained.
                                             14
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 15 of 18




         Corp., 210 F.3d 1201, 1206 (10th Cir. 2000) (“The pertinent question in
         determining pretext is not whether the employer was right to think the
         employee engaged in misconduct, but whether that belief was genuine
         or pretextual.”). Mr. Espinosa or other employees’ comments are not
         probative of that question.

            Third, Ms. Cameron’s refusal to review the commitment letter cannot
         serve as a basis for pretext. Viewing the facts in the light most favorable
         to Ms. Lingenfelter, she did not present the second commitment letter
         to Ms. Cameron until after Ms. Cameron had said she was going to
         terminate Ms. Lingenfelter. Had Ms. Lingenfelter provided the more
         responsive letter at the beginning of the December 11 meeting, as she
         was required to do so under the corrective-action plan, refusal to accept
         it might be evidence of pretext. But that’s not what happened. By the
         time the second letter was offered, the decision had already been made
         and announced to Ms. Lingenfelter. There is no evidence that in making
         that decision Ms. Cameron knew anything about the second letter, and
         thus it cannot be relevant to her motive at the time the decision was
         made. The disputed evidence only goes to whether Ms. Cameron
         declined to reconsider her decision; but as far as the court has been made
         aware, there is no legal right to have an otherwise-legitimate
         termination reconsidered based on after-the-fact attempts to comply
         with employment conditions.

            Ms. Cameron’s last category of evidence is that Ms. Cameron skipped
         Levels 1-3 of the grievance procedure in December 2017. “Evidence that
         [an employer] acted contrary to a written company policy prescribing the
         action to be taken by the [employer] under the circumstances” is
         prototypical evidence of pretext. Kendrick v. Penske Transp. Servs., Inc.,
         220 F.3d 1220, 1230 (10th Cir. 2000). The trouble here is that the
         undisputed facts establish that immediate escalation to Level 4 of the

                                             15
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 16 of 18




         grievance procedure (a) didn’t violate the terms of the procedure and (b)
         was unusual but not unheard of. Indeed, Ms. Lingenfelter’s own union
         representative, Ms. Mayberry, testified that she had seen immediate
         escalation to Level 4, albeit in a drug-use case. Doc. 49-2 at ¶ 3. And in
         fact, Kaiser often does so. See Doc. 54-2 at ¶ 6 (“Although Kaiser
         generally utilizes progressive discipline to address performance and
         behavior issues, i.e., a manager will state with a Level 1 and
         progressively move upward if the behavior or performance does not
         improve, managers can and do skip levels if they believe that an
         employee’s underlying behavior is sufficiently serious to warrant more
         severe discipline.”). It is thus undisputed that it isn’t a violation of the
         grievance procedure to jump immediately to Level 4 in some
         circumstances. Ms. Mayberry further testified that “under normal
         circumstances, in a case like this, management and the union would
         bring the parties together to discuss the issue. If that does not work,
         then issue raises to a Level 1.” Id. at ¶ 4. That may indeed be the normal
         route. But Ms. Lingenfelter doesn’t dispute that she had had a number
         of formal and informal discussions with management, and she also does
         not contest that it is within the discretion of a manager, under Kaiser’s
         plan, in some instances to escalate immediately past Levels 1–3. In
         other words, while it was perhaps atypical, the evidence does not show
         that Ms. Cameron’s procedure here violated a company policy.

            This case has much in common with that before the Tenth Circuit in
         Metzler. There, like here, the court concluded that the temporal
         proximity between the conduct protected by the FMLA and the adverse
         employment action was if tenuous, enough to meet the causation
         requirement of the prima facie case. 464 F.3d at 1171–72. Nevertheless,
         like here, the plaintiff’s evidence there was insufficient to create a
         triable issue on pretext. In many ways, the evidence is of a type in the


                                             16
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 17 of 18




         two cases. For example, the same temporal proximity that sufficed to
         show causation was not enough to show pretext. Id. at 1172. The Metzler
         court also ruled that evidence presented by the plaintiffs of negative
         comments made about her work performance were not, by themselves,
         sufficient to create a triable issue of pretext. Id. at 1175. Similarly, the
         court considered evidence that the employer had failed to follow
         company policy, and ruled that the undisputed facts showed that it had
         done so. Id. at 1176–77.

            Although she has presented contested evidence that some coworkers
         may have resented her FMLA-related absences, she has no evidence
         that those complaints were shared by management or even conveyed to
         them. Her evidence is thus entirely circumstantial. And even viewing
         that evidence in the light most favorable to Ms. Lingenfelter, it is not
         possible to conclude that Kaiser’s asserted, legitimate rationale is “so
         weak, implausible, inconsistent, incoherent, or contradictory as to
         support a reasonable inference that [Kaiser] did not act for those
         reasons.” Id. at 1179. Most tellingly, perhaps, the uncontested evidence
         shows that even though Ms. Cameron may have skipped ahead in the
         usual disciplinary process, she still gave Ms. Lingenfelter a simple
         means of retaining her job: writing a letter taking responsibility for
         inappropriate actions and laying out a plan for improvement. Ms.
         Lingenfelter admits that her initial response was a single sentence that
         did not meet those requirements. Had she done what was required,
         when it was required (not later, after the first letter was rejected), it
         does not appear to be contested that she would still have her job. In other
         words, the uncontested evidence is that Kaiser would not have fired Ms.
         Lingenfelter had she provided a more responsive letter at her final
         meeting with Ms. Cameron. That she chose not to does not make
         Kaiser’s explanation for terminating her “unworthy of belief,” Kendrick,


                                             17
Case 1:19-cv-01040-DDD-NRN Document 55 Filed 02/24/21 USDC Colorado Page 18 of 18




         220 F.3d at 1230, or “so weak, implausible, inconsistent, incoherent, or
         contradictory as to support a reasonable inference that [the employer]
         did not act for those reasons.” Metzler, 464 F.3d at 1179. She hasn’t
         produced evidence that Kaiser’s reason was false, that it was contrary
         to company policy, or that she was treated differently than similarly
         situated employees—i.e. the prototypical ways to demonstrate pretext.
         Id. Kaiser is thus entitled to summary judgment.

                                      CONCLUSION
            For the foregoing reasons, Kaiser’s motion for summary judgment
         (Doc. 48) is GRANTED. The clerk is directed to enter judgment for
         Kaiser and close the case.

         DATED: February 24, 2021.              BY THE COURT:



                                                _______________________
                                                Daniel D. Domenico
                                                United States District Judge




                                           18
